NUMBER 13-09-167-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RAYMOND VALERO,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 399th District Court
                          of Bexar County, Texas.


                         MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Vela
                  Memorandum Opinion by Justice Vela

      A jury convicted appellant, Raymond Valero, of robbery causing bodily injury, a

second-degree felony. See TEX . PENAL CODE ANN . § 29.02(a)(1) (Vernon 2003). The jury

assessed punishment at eighteen years’ imprisonment, plus a $5,000 fine. By two issues,

appellant complains the trial court erred (1) by allowing him to represent himself and (2)
by implicitly finding him competent to represent himself.1 We affirm.

                                         I. FACTUAL BACKGROUND

        About 11:00 a.m. on April 21, 2007, Margarita Flores was waiting at a bus stop in

San Antonio, Texas. Appellant grabbed her purse and got into a car parked in a nearby

alley. Juan Espinosa saw appellant get into the car and heard Flores screaming, “My

purse. My purse.” While Flores tried to open the driver’s side door to appellant’s car,

Espinosa started beating on the car with a two-by-four. Espinosa testified that when

appellant put the car in reverse, “I move[d] out [of] the way and when I do that the car

reverses like that and, boom, you just see the lady [Flores] flying to the other side of the

alley, hits the fence, falls onto the gravel.” Appellant drove away, and Espinosa and his

girlfriend helped Flores to her feet. Flores received scratches to her elbow and leg.

        The police located appellant at an apartment complex on Commerce Street in San

Antonio. They took Flores to the complex, and she identified appellant as the person who

took her purse. Both Espinosa and his girlfriend identified appellant as the person who

they saw getting into the car that was parked in the alley. Flores did not get her purse

back, but the police recovered some of the cash that she had in her purse.

        Appellant, acting pro se, called his wife, Martha Valero, to testify in his defense.

She testified that between 8:00 a.m. and 8:30 a.m. on the day in question, appellant drove

their car to his mother’s residence, which was about twenty minutes away from their

apartment. At 10:30 a.m. that morning, Martha spoke to appellant on the phone. At that

time, he was still at his mother’s residence. While Martha was asleep in their apartment,


        1
          This appeal was transferred to this Court from the Fourth Court of Appeals by order of the Texas
Suprem e Court. See T EX . G O V ’T C OD E A N N . § 22.220(a) (Vernon Supp. 2009) (delineating the jurisdiction of
appellate courts); T EX . G O V ’T C OD E A N N . § 73.001 (Vernon 2005) (granting the suprem e court the authority
to transfer cases from one court of appeals to another at any tim e that there is “good cause” for the transfer).
                                                        2
her children woke her up and told her that the police were outside, arresting appellant.

                                           II. PROCEDURAL HISTORY

         On January 27, 2009, the trial court held a pretrial hearing which was attended by

appellant, his defense counsel, and the prosecutor, At the beginning of this hearing,

appellant told the trial court, in part, “I have experienced being reborn again” and “I was

turning down God’s glory and I understand more clearly. I understand using drugs is a bad

thing. I understand.” During this hearing, the parties discussed appellant’s written pro se

motion in which he requested a jury of twelve priests as well as certain evidentiary items

for his trial. After both sides discussed appellant’s evidentiary requests, the trial court

stated, “He needs 12 priests as his jurors.” To this, the prosecutor remarked, “I don’t know,

that may be possible in San Antonio but I don’t think we’ll get a venire panel with 12

priests. . . .” In response, appellant replied, “Okay.” The trial court made no ruling on this

request, and appellant made no oral demand for that request.

         After this hearing, the trial court ordered appellant to submit to an examination for

the purposes of determining his competency to stand trial and his sanity at the time of the

offense. On January 30, 2009, Brian F. Skop, M.D., a board-certified general and forensic

psychiatrist, examined appellant to determine his competency to stand trial. Dr. Skop’s

competency report,2 dated February 3, 2009, showed, in relevant part, that appellant: (1)

was never in special education; (2) left school after getting married; (3) worked as a self-

employed painter; (4) had prior “charges for possession and theft”[;] (5) had been on

probation and incarcerated in a state jail; (6) had a prior history of cocaine and heroin

abuse; (7) had an “average range” of intelligence; (8) “indicate[d] that he would like to


         2
             The appellate record includes a copy of Dr. Skop’s com petency report which is addressed to the trial
judge.
                                                          3
represent himself”[;] (9) is “currently competent to stand trial”[;] and (10) “appears to have

a factual as well as rational understanding of the proceedings he is likely to face.”

       Dr. Skop also examined appellant to determine his sanity at the time of the alleged

offense. Dr. Skop’s report,3 dated February 3, 2009, stated, in relevant part, that this

examination did not support a “determination that Mr. Valero [appellant] was legally insane

at the time of the alleged incident. He appears to have had the capacity to understand the

wrongfulness of the alleged behaviors, and he does not appear to have been suffering

from a severe mental illness or defect at the time.”

       On February 3, 2009, the trial court held a second pretrial hearing outside

appellant’s presence. The trial court told appellant’s defense counsel and the prosecutors,

in relevant part:

       I wanted the record to be very clear that the Court really did not have any
       concerns or issues with regard to Mr. Valero’s [appellant’s] competency
       and/or insanity, but . . . out of an abundance of caution, the Court went
       ahead and had Mr. Valero evaluated on Friday, which would have been
       January 30th [2009]. It was a rush job for the doctors, but I felt that it was
       important because I think if you were to read the record cold, black and
       white, I could see where some appellate judges might think that Mr. Valero
       is incompetent. I have—there’s no question in my mind that he’s competent.
       He’s extremely bright. He’s also extremely easily agitated and I think that
       that’s the basis of why he comes across as he does, because he’s so
       agitated all the time.

              The coordinator said that the report itself would not be dictated until
       sometime this week but she went ahead and got a verbal indication from the
       doctor’s secretary that Mr. Valero is both competent and sane. And so I feel
       very comfortable, even though I felt comfortable before, in terms of the
       appellate court I feel extremely comfortable proceeding with the trial.

       When the trial court asked counsel for both sides whether they wanted “to get

anything on the record,” defense counsel said, in relevant part, “This morning at the jail he



       3
           The appellate record includes a copy of Dr. Skop’s report, which is addressed to the trial judge.
                                                       4
[appellant] would not talk to me. He would not allow me to cooperate with him in his

defense. And he indicated very strongly in no uncertain terms his desire to represent

himself.” The trial court replied, that “I believe Mr. Valero is playing the system. . . .” After

a brief recess, with appellant in the courtroom, appellant told the trial court, “I’m going to

be representing myself.” Upon hearing that appellant wanted to represent himself, the trial

court elicited responses from appellant showing that appellant: (1) was thirty-seven years

old and had a seventh-grade education; (2) had no specialized training in criminal law; (3)

had no history of mental or psychiatric disorders or treatment; (4) had no disabilities or

physical-health problems; and (5) had never been in the military. After eliciting these

responses, the trial court admonished appellant that he had a constitutional right to have

an attorney represent him and that if he was too poor to hire one, he had a constitutional

right to have a lawyer appointed to represent him at no cost to him. The trial court advised

him that he was charged with robbery which is a second-degree felony with a punishment

range of between two to twenty years’ imprisonment, plus a possible fine of up to $10,000.

When the trial court asked appellant, “Do you understand that range?”, he said, “Yes,

ma’am.” Furthermore, the trial court admonished him that by representing himself he

would be “held to the same standard as any other attorney” and that he was expected to

comply with all the “rules of court,” “rules of procedure,” and “rules of evidence.” To this

appellant replied, “Yes, ma’am.” Next, the trial court advised him about what he was

“giving up” by representing himself. The trial court told him that: (1) he may be waiving

any defects in the indictment or other charging instrument; (2) he might be waiving error

in the admission or exclusion of evidence and that he might be convicted based upon

incompetent, irrelevant, or otherwise inadmissible evidence; (3) he could be giving up a

defense; (4) he could lose any right to complain on appeal about the ineffective assistance
                                             5
of counsel; (5) he could give up a right to the effective assistance of counsel; (6) he could

give up the right to a legally correct charge; (7) he could be giving up the right to object to

the prosecutor’s arguments; and (8) he could be giving up the right to the selection of a fair

and impartial jury. When the trial court told appellant, “So these are the things that I want

to make sure that you understand that you could be giving those things up. Do you

understand that, Mr. Valero?”, he replied, “Yes, ma’am.” The trial court told appellant that

even though he wanted to represent himself, “I’m going to have [appellant’s court-

appointed attorney] here in the event that you know—that you believe that something is

wrong but you’re not quite sure how to voice it, he’s here to help you in that regard. For

example, objections or anything like that. Does that make sense?”4 To this appellant

replied, “Yes, ma’am.”

                                               III. DISCUSSION

A. Self-Representation

        In issue one, appellant contends the trial court erred by allowing him to represent

himself, because he did not voluntarily and intelligently waive his right to counsel or the

assistance of counsel.5

        1. Applicable Law

        The Sixth and Fourteenth Amendments to the United States Constitution “guarantee

that a person brought to trial in any state or federal court must be afforded the right to the




        4
          A trial court m ay perm it hybrid representation in its discretion. Scarbrough v. State, 777 S.W .2d 83,
92 (Tex. Crim . App. 1989). As long as hybrid representation does not interfere with “the accused’s actual
control over his own defense or underm ine his appearance before the jury in the status of a pro se defendant,
participation of standby counsel does not infringe upon Faretta’s guarantee of self representation, and m ay
even be im posed upon the accused consistent with the Sixth Am endm ent.” Id.

        5
            Appellant is represented on appeal by the Bexar County, Texas public defender’s office.
                                                        6
assistance of counsel before he can be validly convicted and punished for any felony.”6

Collier v. State, 959 S.W.2d 621, 625 (Tex. Crim. App. 1997) (citing Faretta v. California,

422 U.S. 806, 807-08 (1975)).             “These amendments also guarantee that any such

defendant may dispense with counsel and make his own defense.” Id. (citing Faretta, 422

U.S. at 818-20). “The trial judge is responsible for determining whether a defendant’s

waiver [of the right to counsel] is knowing, intelligent, and voluntary.” Williams v. State, 252
S.W.3d 353, 356 (Tex. Crim. App. 2008). “Courts indulge every reasonable presumption

against waiver and . . . do not presume acquiescence in the loss of fundamental rights.”

Id. (internal quotation marks omitted). To assess whether a waiver is effective, we

“consider the totality of the circumstances,” which means we “must examine ‘the particular

facts and circumstances surrounding that case, including the background, experience, and

conduct of the accused.’”7 Id. (quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938)).

        2. Attachment of the Right of Self-Representation

        “‘[T]he right to self-representation does not attach until it has been clearly and

unequivocally asserted.’” Williams, 252 S.W.3d at 356 (quoting Funderburg v. State, 717
S.W.2d 637, 642 (Tex. Crim. App. 1986)). “Once asserted, under Faretta, the trial judge

must inform the defendant about ‘the dangers and disadvantages of self-representation,

so that the record will establish that ‘he knows what he is doing and his choice is made with


        6
        The right to self-representation is also protected by state law. See Tex. Const. art. 1, § 10
(guaranteeing crim inal defendant “the right of being heard by him self or counsel”).

        7
           However, the law does not require that a defendant “‘have the skill and experience of a lawyer in
order com petently and intelligently to choose self-representation[.]’” Scarbrough, 777 S.W .2d at 92 (quoting
Faretta, 422 U.S. at 835). “‘[N]either the defendant’s technical legal training nor his ability to conduct an
adequate defense are requisites for self-representation.’” Id. (quoting Burton v. State, 634 S.W .2d 692, 694
(Tex. Crim . App. 1982)). W hile the accused m ust knowingly and intelligently m ake the choice to represent
him self, it need not be wise. Id. The accused m ust be perm itted to “conduct his own defense ultim ately to
his own detrim ent,” if that is his inform ed decision. Id. (citing Faretta, 422 U.S. at 834). The appropriate
question is whether the accused is com petent to choose the endeavor to represent him self Id.
                                                      7
eyes open.’”         Id. (quoting Faretta, 422 U.S. at 835).                    Here, appellant clearly and

unequivocally asserted his right to self-representation at the February 3, 2009 pretrial

hearing; therefore, the right had attached. See id.

         3. Whether Appellant Voluntarily, Intelligently, and Knowingly Waived His
         Right to Counsel

         The record does not show that anyone coerced appellant into waiving his right to

counsel. In fact, during the pretrial hearing, defense counsel told the trial court that

appellant “indicate[d] very strongly in no uncertain terms his desire to represent himself.”

In response, appellant told the trial court, “I’m going to be representing myself.” Thus, we

conclude that appellant voluntarily waived the right to counsel. See Collier, 959 S.W.2d

at 626 (stating that “[t]he decision to waive counsel and proceed pro se is made . . .

‘voluntarily’ if it is uncoerced”) (citing Godinez v. Moran, 509 U.S. 389, 401 n.12 (1993)).

         “The decision to waive counsel and proceed pro se is made ‘knowingly and

intelligently’ if it is made with a full understanding of the right to counsel, which is being

abandoned, as well as the dangers and disadvantages of self-representation.” Id. (citing

Faretta, 422 U.S. at 834-36); see TEX . CODE CRIM . PROC . ANN . art. 1.051(g) (Vernon Supp.

2009).8 “‘The record must show, or there must be an allegation and evidence which must

show, that an accused was offered counsel but intelligently and understandingly rejected

the offer.’” Goffney v. State, 843 S.W.2d 583, 584-85 (Tex. Crim. App. 1992) (quoting

Carnley v. Cochran, 369 U.S. 506, 516 (1962))




         8
          Article 1.051(g) states, in relevant part, “If a defendant wishes to waive the right to counsel for
purposes of . . . proceeding to trial, the court shall advise the defendant of the nature of the charges against
the defendant and, . . . the dangers and disadvantages of self-representation.” T EX . C OD E C R IM . P R O C . A N N .
art. 1.051(g) (Vernon Supp. 2009)
                                                           8
       The record reflects that before the trial court granted appellant’s request to

represent himself, it elicited from him that he (1) was thirty-seven years old and had a

seventh-grade education, (2) had no history of mental or psychiatric disorders or treatment,

and (3) had no disabilities or physical-health problems. Dr. Skop’s report showed that he

(1) was never in special education, (2) left school after getting married, (3) worked as a

self-employed painter, (4) had an “average range” of intelligence, (5) indicated he would

like to represent himself, (6) is currently competent to stand trial, and (7) appeared to have

a factual as well as rational understanding of the proceedings he is likely to face. The trial

court told appellant that he had a constitutional right to have an attorney represent him and

that if he was too poor to hire one, he had a constitutional right to have a lawyer appointed

to represent him at no cost to him. Despite this admonishment, appellant wanted to

represent himself. Thus, the record reflects appellant waived the right to counsel with a

full understanding of the right.

       The court of criminal appeals has stated that “[w]hen advising a defendant about

the dangers and disadvantages of self-representation, the trial judge must inform the

defendant ‘that there are technical rules of evidence and procedure, and he will not be

granted any special consideration solely because he asserted his pro se rights.’” Williams,
252 S.W.3d at 356 (quoting Johnson v. State, 760 S.W.2d 277, 279 (Tex. Crim. App.

1988)). In this case, the trial court informed appellant that by representing himself, he

would be “held to the same standard as any other attorney” and that he was expected to

comply with all the rules of court, rules of procedure, and rules of evidence. The trial court

advised appellant about the punishment range and that robbery was a second-degree

felony. The trial court advised him of the rights he would be giving up by representing

himself. Thus, appellant’s decision to waive counsel and proceed pro se was made with

                                              9
a full understanding of the dangers and disadvantages of self-representation.

        Considering the totality of the circumstances, the record established that appellant

knew what he was doing and that his choice to waive counsel and proceed pro se was

“‘made with eyes open.’” Id. (quoting Faretta, 422 U.S. at 835-36). Therefore, we hold that

his waiver of the right to counsel was made knowingly, intelligently, and voluntarily. Issue

one is overruled.

B. Competency to Engage in Self-Representation

        In issue two, appellant contends the trial court erred when it implicitly found that he

was competent to represent himself.

        1. Applicable Law

        In Indiana v. Edwards, the United States Supreme Court considered whether the

United States Constitution requires a state trial judge to allow a mentally ill defendant, upon

request, to proceed pro se at trial. 128 S. Ct. 2379, 2383 (2008). The Court recognized

a “mental-illness-related limitation on the scope of the self-representation right.” Id. at

2384. In interpreting the Court’s decision in Edwards, our court of criminal appeals stated

that the Edwards Court held that

        the Constitution permits judges to take realistic account of the particular
        defendant's mental capacities by asking whether a defendant who seeks to
        conduct his own defense at trial is mentally competent to do so. That is to
        say the Constitution permits States to insist upon representation by counsel
        for those competent enough to stand trial under Dusky[9] but who still suffer
        from severe mental illness to the point where they are not competent to
        conduct trial proceedings by themselves.



        9
         In Dusky v. United States, the Suprem e Court defined the constitutional standard for com petence
to stand trial: “[1] whether [the accused] has sufficient present ability to consult with his lawyer with a
reasonable degree of rational understanding and [2] whether he has a rational as well as factual
understanding of the proceedings against him .” 362 U.S. 402, 402 (1960). This standard is codified in article
46B.003(a) of the Texas Code of Crim inal Procedure. See Tex. Code Crim . Proc. Ann. art. 46B.003(a)
(Vernon 2006).
                                                     10
Chadwick v. State, Nos. PD-0250, 0251-09, 2010 WL 1780053, at *2 (Tex. Crim. App. May

5, 2010) (quoting Edwards, 128 S. Ct. at 2387-88). In reaching this conclusion, the

Edwards Court took into account the erratic character of mental illness and determined that

“the trial judge . . . will often prove best able to make more fine-tuned mental capacity

decisions, tailored to the individualized circumstances of a particular defendant.” Edwards,
128 S. Ct. at 2387.

       In deciding Edwards, the Court declined to adopt the more specific standard

proposed by the State of Indiana, stating that such a standard would “deny a criminal

defendant the right to represent himself at trial where the defendant cannot communicate

coherently with the court or a jury.” Id. at 2388. “The Court held ‘only that lack of mental

competence can under some circumstances form a basis for denying the right to proceed

pro se.’” Chadwick, 2010 WL 1780053, at *2 (quoting Edwards, 128 S. Ct. at 2394 (Scalia,

J., dissenting)).

       “As the Supreme Court noted in Edwards, the trial judge is in the best position to

make the decision of whether a mentally ill defendant is competent to proceed pro se.” Id.

(citing Edwards, 128 S. Ct. at 2387). Accordingly, because “this is a mixed question of law

and fact that turns on an evaluation of credibility and demeanor, we review the trial judge's

ruling for an abuse of discretion.” Id. (citing Edwards, 128 S. Ct. 2387-88). “We afford

almost total deference to a trial judge's rulings on mixed questions of law and fact when

the resolution of the issue turns on an evaluation of credibility and demeanor.” Id. (citing

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997)). “We view the evidence in

the light most favorable to the trial judge's ruling.” Id. (citing Guzman, 955 S.W.2d at 89).

“And we will imply any findings of fact supported by the evidence and necessary to support

the trial judge's ruling when the judge failed to make explicit findings.” Id. (citing Guzman,
                                             11
955 S.W.2d at 89).

       In this case, the trial court found that appellant was competent to stand trial.

However, because appellant sought to conduct the trial himself, we are bound by Edwards,

wherein the Court held that “the Constitution permits States to insist upon representation

by counsel for those competent enough to stand trial . . . but who still suffer from severe

mental illness to the point where they are not competent to conduct trial proceedings

themselves.” Edwards, 128 S. Ct. at 2388.

       A case which helps to resolve whether appellant was competent to conduct trial

proceedings himself is Chadwick v. State, 277 S.W.3d 99 (Tex. App.–Austin 2009), aff’d,

2010 WL 1780053, at *3. In that case, the trial court found Chadwick incompetent to stand

trial for charges of attempting to take a weapon from a peace officer and assault on a

public servant. Id. at 101-02. The trial court ordered Chadwick committed to a state

hospital, and after his competency to stand trial was restored, the court denied his request

for self-representation. Id. at 102. He was represented by counsel at trial, and the jury

found him guilty. Id. On appeal, he argued “that the trial judge improperly refused to allow

him to proceed pro se after his competency to stand trial was restored.” Chadwick, 2010
WL 1780053, at *1. In affirming the trial court’s ruling, the court of appeals stated, in

relevant part:

                The trial court had sufficient evidence before it to support a finding
       that Chadwick was incompetent to represent himself. At the . . . pre-trial
       hearing and on the first day of trial, Chadwick interrupted his attorney several
       times and personally argued several motions that his attorney did not adopt.
       This gave the trial court the opportunity to observe the extent of Chadwick’s
       ability to conduct his own defense at trial. Chadwick jumped from one topic
       to another, devoted most of his time to ad hominem attacks on the
       prosecutor, the judge, the bailiffs, judges from his prior cases, and other
       county and state officials. Many of his arguments were simply conclusory,
       while others were incoherent. . . .


                                             12
              ****

       The trial court also had before it several incoherent written motions that
       Chadwick had filed pro se.

                Given all of the foregoing, the trial court could have reasonably
       concluded that Chadwick was not competent to represent himself and that,
       if he had been allowed to do so, he would not have been able to receive a
       fair trial.

Chadwick, 277 S.W.3d at 104-05 (citing Edwards, 128 S. Ct. at 2387).

       Chadwick argued to the court of criminal appeals that the Austin Court of Appeals

erred (1) in its application of Edwards and (2) by implying findings of fact supporting the

trial court’s ruling. Chadwick, 2010 WL 1780053, at *1. In affirming the appellate court,

the court of criminal appeals noted that the appellate court “correctly observed that

Edwards controlled the case, and that under Edwards, the individual States may insist that

a defendant who is competent to stand trial-but incompetent to conduct his or her own

defense-be represented by counsel.” Id. at *2.

       The court of criminal appeals also stated that “[t]he evidence in this case supported

implied findings of fact that Chadwick’s mental illness was severe enough to render him

incompetent to proceed pro se, even though the trial judge deemed competent him [sic]

to stand trial.” Id. at *3. The court noted that at the pretrial hearing, “Chadwick objected

several times, even as the judge granted the motions filed by his attorney. . . .” Id. At the

end of the pretrial hearing, Chadwick asked the trial court, “‘Would it be inappropriate to

curse you with every Israeli curse there is?’” Id. Chadwick, ignoring his counsel’s advice

not to curse the judge, stated, “‘May Yahweh curse you till the end and may I put an eternal

indictment on you and I will prosecute you to eternity.’” Id. Chadwick also refused to come

to court on the day trial was set to begin. Id. He came to court only after he was allowed

to make a video in the jail, documenting various grievances. Id.
                                             13
       The court of criminal appeals stated that based upon the evidence—Chadwick’s

behavior before the trial court, his refusal to come to court on the first day of his trial, and

the incoherent pro se motions, and viewing the evidence in the light most favorable to the

trial court’s ruling, “we conclude that the judge did not abuse his discretion.” Id. The court

held “that the court of appeals did not err in implying findings of fact supporting the trial

judge’s decision to deny Chadwick’s request to represent himself.” Id. (citing Guzman, 955

S.W.2d at 89).

       In this case, voir dire began on February 3, 2009. During appellant’s opening

statement to the venire members, he stuttered and twice told them that he was “kind of

nervous.” Among other things, he told them about the burden of proof: “[J]ust because

you are charged with a—with an offense, it doesn’t mean that you’re aggravated guilty.

You know what I’m saying? They have to prove it beyond a reasonable doubt and . . . the

indictment . . . is an allegation, they have to prove to you.” Later, he also told them, “You

see a person is not . . . guilty just because he’s arrested. Or even if, you know, he’s in

court.” He also told them, “You came because I asked for a jury trial. You see? In order

so you could sit on my case right here and say if I’m innocent or if I’m guilty and I will

respect that, the decision, because I will try to do my best in a trial to explain everything.

. . . All I’m asking you is to bring justice.”

       During the trial on the merits, the theme of appellant’s opening statement to the jury

was that because he was under the influence of drugs, the police assumed he was

involved in the robbery. He told the jurors that he was at his mom’s house and when he

returned to his apartment complex, the police told him that his car was involved in a

robbery. Appellant told the jurors, “But having a drug problem and doing a robbery’s two

different things.”

                                                 14
       During cross-examination, appellant contested his identity as the alleged robber.

He called his wife to testify in his defense. He also made a closing argument in which he

challenged his identity as the alleged robber. During the punishment phase, he cross-

examined witnesses and made a brief closing argument.

       2. Analysis

       Unlike the defendant in Chadwick, appellant did not refuse to show up for trial, did

not curse the trial judge, and did not resort to ad hominem attacks. The record shows that

he tried to establish a defense and that he was polite to the trial court, the jury, and the

prosecutor. Dr. Skop’s evaluation showed that appellant was not suffering from a severe

mental illness or defect at the time of the offense.

       Accordingly, given the evidence in the record of appellant’s behavior before the trial

court, and viewing the evidence in the light most favorable to the trial court’s ruling, we

conclude that the evidence supports implied findings of fact that appellant did not suffer

from severe mental illness to the point that he was not competent to conduct trial

proceedings by himself. Therefore, we hold that the trial court did not abuse its discretion

in granting appellant’s request for self-representation. Issue two is overruled.

                                     IV. CONCLUSION

       We affirm the trial court’s judgment.



                                                    ROSE VELA
                                                    Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the
3rd day of June, 2010.


                                               15